Case 1:19-cv-20161-CMA Document 17 Entered on FLSD Docket 04/25/2019 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                                    Case No. 1:19-cv-20161-CMA

  ILEANA M. DAVIDE,



          Plaintiff,

  vs.

  UBER TECHNOLOGIES, INC.,


        Defendant.
  ________________________________________/

              UBER TECHNOLOGIES, INC.’S MOTION TO CONFIRM AND
        ENFORCE FINAL ARBITRATION AWARD AND MEMORANDUM IN SUPPORT

          Defendant, Uber Technologies, Inc. (“Uber” or “Respondent”), moves to confirm and

  enforce the consent award entered on April 17, 2019 (the “Award”) resolving Plaintiff Ileana M.

  Divide’s (“Mrs. Davide”) claim.

          As set forth below in the accompanying Memorandum of Law in Support, the consent

  Award should be confirmed.

                           MEMORANDUM OF LAW IN SUPPORT

                                        INTRODUCTION

          This action is a summary procedure to confirm the above-described Award, which is

  subject to confirmation pursuant to Chapters 1 and 2 of the Federal Arbitration Act (“FAA”). As

  set forth more fully below, Uber and Mrs. Davide conducted arbitration pursuant to Uber’s Terms

  and Conditions entered into between them parties, which contained a mandatory arbitration
Case 1:19-cv-20161-CMA Document 17 Entered on FLSD Docket 04/25/2019 Page 2 of 7



  provision. The arbitrator issued the Award, which is final and enforceable. No basis exists to

  resist enforcement of the Award and, thus, it should be confirmed summarily.

                                   FACTUAL BACKGROUND

         As fully explained in Uber’s Motion to Compel Arbitration (ECF No. 9), Mrs. Davide

  registered for an Uber rider account on January 31, 2014, via the iOS version of the Uber App. Id.

  Holden Decl. ¶ 5; see also Declaration of Dylan Tonti (“Tonti Decl”) ¶ 4. Before riders may

  request and pay for third-party transportation services through the Uber App, they must register

  by creating an Uber account and agreeing to Uber’s “Terms and Conditions” or “Terms of Use”

  (“Terms”), including the Arbitration Agreement. See Holden Decl. ¶ 4. When Mrs. Davide

  completed the registration process, she agreed to Uber’s Terms. See Holden Decl. ¶¶ 5-8

  (describing registration process); Tonti Decl. ¶ 5, Ex. A. She further agreed to Uber’s Terms when

  she continued using the Uber App after being sent notice in November 2016 regarding updates to

  Uber’s Terms. See Tonti Decl. ¶¶ 6-7, Exs. B, C.

         The Terms contain a section entitled “Arbitration Agreement,” which states in part: “You

  and Uber agree that any dispute, claim or controversy arising out of or relating to (a) these Terms

  or the existence, breach, termination, enforcement, interpretation or validity thereof, or (b) your

  access to or use of the Services at any time, whether before or after the date you agreed to the

  Terms, will be settled by binding arbitration between you and Uber, and not in a court of law.”

  Tonti Decl., Ex. C. The Terms also specify that the American Arbitration Association (“AAA”)

  will oversee any dispute and incorporates the AAA’s rules. Id.

         In accordance with the Terms, on November 13, 2018, Mrs. Davide filed a Demand for

  Arbitration with the AAA for $80.00, plus interest, costs and attorney’s fees. The arbitration is




                                                  2
Case 1:19-cv-20161-CMA Document 17 Entered on FLSD Docket 04/25/2019 Page 3 of 7



  styled, Illeana Davide v. Uber, AAA Case No. 01-18-0004-0273 (the “Arbitration”). Mr. Theodore

  R. Bayer (the “Arbitrator”) was appointed as the sole arbitrator in the Arbitration.

         Yet, on January 11, 2019, Mrs. Davide also filed a “Petition for Order Compelling

  Arbitration” in this Court (the “Federal Action”). In the Federal Action, Mrs. Davide requested

  arbitration related to the same cleaning fees issues that were already before the arbitrator. ECF No.

  1.

          Uber responded by filing a Motion to Compel Arbitration (“Motion”), which explained

  that Plaintiff’s “claims” fell within the scope of her agreement to arbitrate any dispute, claim or

  controversy arising out of or relating to the Terms, or the breach, termination, interpretation or

  validity thereof or Mrs. Davide’s use of Uber’s services. ECF No. 9. On March 18, 2019, this

  Court entered an order granting Uber’s Motion, thereby compelling Mrs. Davide’s claims to

  arbitration. ECF No. 11.

         On April 16, 2010, a preliminary hearing was held in the Arbitration in which Uber agreed

  to pay Mrs. Davide $80.00, plus interest at the legal rate, together with the filing fee and service

  of process charges paid by Mrs. Davide in the Federal Action. Subsequently, on April 17, 2019,

  the Arbitrator issued the Award finding that: (1) Mrs. Davide shall recover $80.00 plus interest at

  the legal rate from September 1, 2019, plus the filing fee and service of process charge paid by

  Mrs. Davide in the Federal Action; and (2) Uber shall pay the administrative fees of the AAA and

  the Arbitrator’s fees. The decision further stated: “this Award is in full settlement of all [Mrs.

  Davide’s] claims submitted to this Arbitration. All claims not expressly granted are hereby

  denied.”




                                                   3
Case 1:19-cv-20161-CMA Document 17 Entered on FLSD Docket 04/25/2019 Page 4 of 7



                                            ARGUMENT

                      THIS COURT SHOULD CONFIRM AND ENFORCE
                        THE AWARD UNDER CHAPTER 1 THE FAA

         The Award is subject to confirmation pursuant to Chapter 1 of the FAA. “Congress enacted

  the FAA to replace judicial indisposition to arbitration with a ‘national policy favoring [it] and

  plac[ing] arbitration agreements on equal footing with all other contracts.’” Hall St. Associates,

  L.L.C. v. Mattel, Inc., 552 U.S. 576, 581 (2008). Chapter 1 of the FAA governs domestic

  arbitrations involving interstate commerce and mandates the confirmation of arbitration awards

  except on specific and limited grounds. World Bus. Paradise, Inc. v. Suntrust Bank, 403 Fed.

  Appx. 468, 469 (11th Cir. 2010) (“[T]he court must confirm the arbitrator's award ‘unless [it] is

  vacated, modified, or corrected as prescribed in sections 10 and 11 of [the statute].’”) (emphasis

  in original); Frazier v. CitiFinancial Corp., LLC, 604 F.3d 1313, 1321 (11th Cir. 2010) (same); 9

  U.S.C. § 9 (“[A]t any time within one year after the award is made any party to the arbitration may

  apply to the court so specified for an order confirming the award, and thereupon the court must

  grant such an order unless the award is vacated, modified, or corrected as prescribed in sections

  10 and 11 of this title.”) (emphasis added).

         “Judicial review of arbitration awards is narrowly limited under the Federal Arbitration

  Act.” B.L. Harbert Int’l., LLC v. Hercules Steel Co., 441 F.3d 905, 909 (11th Cir. 2006). “There

  is a presumption under the FAA that arbitration awards will be confirmed, and ‘federal courts

  should defer to an arbitrator's decision whenever possible.’” Frazier, 604 F.3d at 1321; B.L.

  Harbert, 441 F.3d at 909 (same).

          “The FAA ‘imposes a heavy presumption in favor of confirming arbitration awards’;

  therefore, ‘a court's confirmation of an arbitration award is usually routine or summary.’” Cat

  Charter, LLC v. Schurtenberger, 646 F.3d 836, 842 (11th Cir. 2011); see also Careminders Home

                                                  4
Case 1:19-cv-20161-CMA Document 17 Entered on FLSD Docket 04/25/2019 Page 5 of 7



  Care, Inc. v. Concura, Inc., 16-10112, 2016 WL 4474680, at *1 (11th Cir. Aug. 25, 2016) (“A

  proceeding to confirm an arbitration award under Section 9 of the FAA is intended to be

  summary”); Dorward v. Macy's Inc., 588 Fed. Appx. 951, 953 (11th Cir. 2014) (“court’s

  confirmation of an arbitration award is usually routine or summary”), cert. denied, 136 S. Ct. 33

  (2015); Riccard v. Prudential Ins. Co., 307 F.3d 1277, 1288 (11th Cir. 2002) (same).

         The burden is on the party opposing confirmation – here, Mrs. Davide – to show one of the

  limited grounds set forth in the FAA applies.          Careminders, 2016 WL 4474680, at *1

  (“confirmation should be withheld only if a party meets its substantial burden under Section 10 or

  11 of the FAA”). In the Eleventh Circuit, the grounds found in section 10 of the FAA for vacatur

  are exclusive. Frazier, 604 F.3d at 1323 (11th Cir. 2010); Hall St., 552 U.S. at 586. “[T]he three

  provisions, §§ 9–11, [can be seen] as substantiating a national policy favoring arbitration with just

  the limited review needed to maintain arbitration's essential virtue of resolving disputes

  straightaway.” Hall St., 552 U.S. at 588. Accordingly, the party seeking to avoid confirmation or

  seeking to set aside the award bears the burden of proof to show that one of the grounds for vacatur

  under section 10 of the FAA apply. Riccard, 307 F.3d at 1289 (“The burden is on the party

  requesting vacatur of the award to prove one of these four bases.”); Spungin v. GenSpring Family

  Offices, LLC, 883 F. Supp. 2d 1193, 1195–96 (S.D. Fla. 2012) (“A party seeking to vacate an

  arbitral award under Section 10 of the FAA bears the burden of asserting sufficient grounds to

  vacate the award.”); Washington Mut. Bank, F.A. v. Am. Fin. Network, 414 F. Supp. 2d 1155, 1157

  (S.D. Fla. 2006) (same).

         Here, no basis under section 10 of the FAA exists to refuse confirmation of the Award and,

  thus, it should be confirmed summarily.




                                                   5
Case 1:19-cv-20161-CMA Document 17 Entered on FLSD Docket 04/25/2019 Page 6 of 7



                                           Prayer for Relief

         WHEREFORE, Uber Technologies, Inc. asks the Court to enter judgment:

                Confirming and enforcing the Consent Award rendered in the Arbitration pursuant

                 to 9 U.S.C. § 201 et seq.;

                Awarding Mrs. Davide $80.000 plus interest at the legal rate from September 1, 2019,

                 plus the filing fee and service of process charged paid by Mrs. Davide in the Federal

                 Action;

                Requiring Uber to pay the administrative fees of the AAA, totaling $1,900.00 and

                 the compensation of the Arbitrator, totaling $1500.00;

                Retaining jurisdiction to enforce satisfaction of the judgment as may be necessary;

                 and

                Awarding such other relief as this Court deems just and proper.

                                  CERTIFICATE OF COUNSEL

         Pursuant to S.D. Fla L.R. 7.1(A)(3), Uber’s counsel has conferred with Plaintiff and was

  advised that Plaintiff opposes the relief requested herein.

  Dated: April 25, 2019                                 Respectfully Submitted:

                                                        REED SMITH LLP

                                                        By:/s/ Edward M. Mullins
                                                        Edward M. Mullins (FBN: 863920)
                                                        emullins@reedsmith.com
                                                        Brandon T. White (FBN: 106792)
                                                        bwhite@reedsmith.com
                                                        1001 Brickell Bay Drive, 9th Floor
                                                        Miami, FL 33131
                                                        Phone: 786.747.0222
                                                        Fascimile: 786.747.0299
                                                        bwhite@reedsmith.com
                                                        Counsel for Defendant Uber Technologies,
                                                        Inc.

                                                   6
Case 1:19-cv-20161-CMA Document 17 Entered on FLSD Docket 04/25/2019 Page 7 of 7



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on April 25, 2019, a true and correct copy of the foregoing was

  filed electronically using the Court’s CM/ECF system on all registered users of the CM/ECF

  system and via U.S. Mail to:

  Ileana M. Davide, Pro Se
  9415 Sunset Drive, #274
  Miami, FL 33173

                                                          /s/ Edward M. Mullins
                                                          Edward M. Mullins, Esq.




                                               7
